DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4 and 6-20 are allowed over the closest prior art on file. Neither of the references alone or in combination teach the shape of the insulative support member creating curved portions to be used as a hook to access or dissect tissue during treatment as claimed such as “the support member transitioning curvilinearly from the notch of the return electrode axially and tapering to a distal tip of the support member, the support member distal tip having a contoured distal facing surface that forms a hook for accessing and manipulating target tissues, the hook being electrically insulative and disposed entirely between the active electrode and the central longitudinal axis”, “wherein the support member has a curvilinear distal facing surface including both a concave surface portion and a convex surface portion extending therefrom, wherein both the concave and convex surface portion are electrically insulative and disposed between the longitudinal central axis and the active electrode” and “an electrically insulative support member disposed between the active electrode and the return electrode and extending axially from the return electrode, the electrically insulative support member coupled to and supporting the active electrode; wherein the electrically insulative support member has a curvilinear distal facing surface including a concave surface portion and a convex surface portion defining a distal- most tip of the electrically insulative support member that is disposed between the longitudinal central axis and the active electrode, for access to and fine dissection of target tissues” in addition to the combination of limitations claimed in each of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794